Citation Nr: 0125652	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-07 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
treatment rendered at Enloe Memorial Hospital from June 5 to 
8, 1999.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active military service from May 1967 to 
February 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 determination by the VA 
Medical Center (MC) in Martinez, California, which denied 
entitlement to reimbursement or payment of the cost of 
private medical treatment furnished during hospitalization at 
Enloe Memorial Hospital in June 1999.  In June 2000, the 
veteran testified at a hearing at the Martinez VAMC.  

In this current appeal, the veteran requested a personal 
hearing before a Member of the Board at the RO, and it was 
scheduled for February 2001.  On the date of his scheduled 
hearing, however, his spouse contacted the RO by telephone 
and cancelled the hearing, stating that inclement weather 
conditions prevented the veteran from attending.  The 
veteran's travel Board hearing was rescheduled for July 2001 
and he was notified by June 2001 letter.  By July 2001 
memorandum, his accredited representative contacted the RO 
and advised that the veteran would be unable to attend his 
rescheduled hearing as he could not drive due to his service-
connected post-traumatic stress disorder (PTSD).  As neither 
he nor his representative has requested another rescheduling 
of his travel Board hearing, the Board will proceed with 
consideration of the claim based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses in connection with 
treatment for coronary artery disease at Enloe Memorial 
Hospital from June 5 to June 8, 1999.

2.  Payment or reimbursement of the costs of medical services 
furnished at Enloe Memorial Hospital from June 5 to June 8, 
1999 was not authorized by VA.

3.  At the time he received the unauthorized medical services 
in question, the veteran was not service-connected for 
coronary artery disease or any other cardiovascular 
disability, he was not rated permanently and totally disabled 
due to service-connected disability, nor was he participating 
in a course of vocational rehabilitation under VA auspices.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services rendered at Enloe Memorial 
Hospital from June 5 to 8, 1999 have not been met.  38 
U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 17.52, 17.54, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  VA has recently issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620, et seq. (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, while the 
VAMC did not have the benefit of the explicit provisions of 
VCAA, the Board finds that VA's duties to the veteran have 
nonetheless been fulfilled as to the issues on appeal.  

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C. §§ 
5102, 5103 (West Supp. 2001).  In this case, the discussions 
in the VAMC's decision and the Statement of the Case informed 
the veteran and his representative of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.
Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A.  Here, the veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  There is no 
indication in this case that the veteran's claim for benefits 
is incomplete.  

In sum, the Board concludes that VA has complied with, or 
gone beyond, the mandates of the new legislation and its 
implementing regulations.  Again, there is no indication that 
there now exists any additional evidence from any source that 
could substantiate the claim that has not been obtained.  
Clearly, VA has dealt with the merits of the claim and it did 
not base its determination on the concept of a well-grounded 
claim.  The VA has also provided the veteran with notice of 
the evidence considered and the types of evidence he needed 
to submit to support his claim.  Thus, the Board finds that 
it is not prejudicial to the veteran to proceed to adjudicate 
the claim on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).

Thus, under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

A review of the record shows that by February 1999 rating 
decision, the RO granted the veteran's claim of service 
connection for PTSD and actinic keratosis.  Ratings of 70 and 
10 percent, respectively, were assigned for these 
disabilities, effective December 22, 1997.  Thereafter, in 
August 1999, the RO awarded service connection for tinnitus 
and bilateral hearing loss, effective April 16, 1999, and a 
total disability rating based on individual unemployability 
due to service-connected disabilities was also awarded, 
effective December 22, 1997.

VA clinical records show that on June 3, 1999, the veteran 
visited the Pleasant Hill VA Outpatient Clinic for physical 
examination.  An electrocardiogram was grossly within normal 
limits, normal sinus rhythm, and some T-wave abnormality 
enlargement (spiking in V2 and V3), but normal T-waves in V5 
and V6.  The veteran denied a history of prior coronary 
artery disease or myocardial infarction and indicated that he 
was able to exercise on a treadmill for 30 minutes without 
shortness of breath.  The assessments included rule out 
coronary artery disease and a treadmill stress test was 
scheduled.  A notation on the treatment record indicates that 
the veteran was educated during his appointment regarding 
chest pain and advised of the immediate need for evaluation 
should that occur. 

On June 5, 1999, the veteran was admitted to Enloe Memorial 
Hospital in connection with his complaints of chest pain.  On 
June 7, 1999, he underwent a left heart catheterization, left 
ventricular angiogram, and a bilateral coronary angiogram 
with coronary angioplasty stenting of the right coronary 
artery.  He was discharged from the hospital the following 
day.

On June 7, 1999, VA apparently received notification from 
Enloe Memorial Hospital regarding the veteran's admission to 
their facility.  The following day, a VA clinician reportedly 
reviewed the claim and disapproved payment for the hospital 
stay on the basis that the medical treatment received by the 
veteran was for a nonservice-connected disability.  By June 
11, 1999 letter, the veteran was notified of the denial of 
the claim.

He appealed the VAMC decision, arguing that when he had 
visited the VA clinic on June 3, 1999, his doctor had advised 
him to go to Enloe Hospital in the event he experienced any 
future chest pain, and that VA would pay his expenses.  He 
further indicated that the nearest VA hospital to his home 
was about 4 hours away.  
In June 2000, the veteran testified at a VAMC hearing that at 
the electrocardiogram in June 1999, a VA nurse practitioner 
had advised him to go to the Enloe Hospital if he experienced 
chest pains, as the hospital was affiliated with VA.  He 
indicated that when he had chest pain a few days later, he 
visited the hospital as instructed and was admitted when they 
discovered he was having a heart attack.  

II.  Analysis

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such services 
that are provided by a non-VA facility if:  

(1) such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2) such care or services were rendered 
to a veteran in need thereof (A) for an 
adjudicated service-connected disability, 
(B) for a non-service-connected 
disability associated with and held to be 
aggravating a service-connected 
disability, (C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or (D) for any 
illness, injury, or dental condition in 
the case of a veteran who (i) is a 
participant in a vocational 
rehabilitation program and (ii) is 
medically determined to have been in need 
of care or treatment to make possible 
such veteran's entrance into a course of 
training, or prevent interruption of a 
course of training, or hasten the return 
to a course of training which was 
interrupted because of such illness, 
injury, or dental condition; and 

(3) Department or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
would not have been reasonable, sound, 
wise, or practical. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

Applying the criteria set forth above to the facts in this 
case, the Board concludes that the criteria for payment or 
reimbursement of unauthorized medical expenses under 
38 U.S.C.A. § 1728 have not been met.  

The evidence in this case reveals that in June 1999, the 
veteran was admitted to Enloe Memorial Hospital in connection 
with chest pain complaints due to coronary artery disease.  
Based on the evidence of record, it appears that the 
admission to Enloe Memorial Hospital was emergent in nature; 
however, the veteran's coronary artery disease is not an 
adjudicated service-connected disability, nor is there any 
indication that his coronary disease is associated with or 
aggravating any of his adjudicated service-connected 
disabilities.  Moreover, he was not in receipt of a permanent 
and total disability rating, nor is there any indication that 
he was participating in a vocational rehabilitation program.  
Neither the veteran nor his representative disputes these 
facts.  Thus, even assuming for the sake of argument that the 
remaining regulatory criteria have been met (i.e., that the 
treatment in question was rendered in a medical emergency and 
that no VA or other federal facilities were available for 
treatment), his claim must fail for lack of satisfaction of 
all three statutory requirements.

In reaching this decision, the Board has also considered the 
veteran's assertion to the effect that he is entitled to 
reimbursement or payment of the medical expenses in question 
because his hospitalization at Enloe Memorial Hospital was 
authorized in advance.  Specifically, he contends that in 
June 1999, a VA nurse practitioner advised him to go to Enloe 
Memorial Hospital in the event that he experienced chest pain 
and that VA would pay for such care.  

In that regard, the Board notes that in connection with its 
statutory obligation to provide medical services to veterans, 
VA may contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.  However, authorization by VA for such care must be 
obtained in advance.  See 38 U.S.C.A. §§ 1703, 1710; 38 
C.F.R. §§ 17.52, 17.53, 17.54 (2000).  In the case of an 
emergency which existed at the time of admission to the 
private facility, authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran (or by others on the veteran's behalf) is dispatched 
to VA within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.

Here, the record shows that prior authorization for the 
veteran's treatment at Enloe Memorial Hospital, as defined by 
the applicable VA law and regulations, was not obtained.  
See, e.g., Smith (Thomas) v. Derwinski, 2 Vet. App. 378 
(1992) (the advice of a doctor to go to a non-VA hospital is 
not the specific type of authorization of payment 
contemplated by VA regulation); see also Zimick, supra.  

Moreover, even assuming for the sake of argument that VA was 
obligated to provide the veteran with hospital care for his 
nonservice-connected coronary artery disease under 
38 U.S.C.A. § 1710, that provision does not provide a basis 
on which the Board can grant his claim.  The Court has held 
that, although a veteran may be eligible for hospital care 
under section 1710, it does not contain any provision which 
would authorize the VA to provide reimbursement for services 
rendered at a non-VA facility.  See Malone v. Gober, 10 Vet. 
App. 539, 542-43 (1997) (Congress has not created a 
reimbursement remedy under section 1710, and this Court lacks 
the authority to fashion one of its own making); see also 
Zimick, supra.  Therefore, absent evidence to establish that 
the veteran meets the criteria for payment or reimbursement 
of non-VA medical services, either on the basis of 
eligibility under 38 U.S.C.A. § 1728 or on the basis of 
individual authorization, payment or reimbursement of those 
service is not warranted.  

The Board has also considered the arguments of the veteran's 
representative to the effect that the veteran is entitled to 
reimbursement or payment under new provisions authorizing VA 
to reimburse non-VA hospitals for emergency services provided 
eligible veterans who have no other means of payment.  In 
that regard, VA has recently amended its regulations to 
provide payment or reimbursement for certain non-VA emergency 
services furnished to veterans for nonservice-connected 
conditions.  See 66 Fed. Reg. 36,467-72 (July 12, 2001).  
These regulations implement certain provisions of The 
Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117; 113 Stat. 1545 (1999) (codified in pertinent part at 
38 U.S.C. 1725 (West Supp. 2001)).  However, Congress 
specifically provided that the new provisions did not become 
effective until May 29, 2000.  Thus, these new provisions are 
inapplicable here and do not provide a basis on which to 
grant the veteran's claim.  See 66 Fed. Reg. 36,467-72 (July 
12, 2001) (as May 29, 2000 is the effective date of 38 U.S.C. 
1725, retroactive payments or reimbursements for qualifying 
emergency care furnished may be made only on or after that 
date).  

Absent evidence to establish that the veteran meets the 
criteria for payment or reimbursement of non-VA medical 
services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization, 
payment or reimbursement of those service is not warranted.  
In the absence of authorizing statutory or regulatory 
authority, the Board may not award payment or reimbursement 
of the private medical expenses at issue.  Zimick, 11 Vet. 
App. at 50.


ORDER

Entitlement to reimbursement or payment by the VA of the cost 
of unauthorized medical treatment rendered at Enloe Memorial 
Hospital from June 5 to 8, 1999 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

